DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statement filed on 03/09/2020 and 12/07/2020 has been considered and placed of record in the file.

Oath/Declaration
The Oath or Declaration is being considered by examiner and complies with PTO requirements.

Allowable Subject Matter
Claims 1-13 are allowed.
The following is an examiner’s statement of reasons for allowance:
Regarding claim 1:
Claim 1 is drawn to a method comprising scanning at least one radio beam of a cell for a discovery signal with a scanning periodicity proportional to a transmission periodicity of the discovery signal; detecting a change in the transmission periodicity; and adapting the scanning periodicity according to the change in the transmission periodicity. Closest prior art, Ryu et al. US 2015/0358129, discloses a method for adjusting a periodicity of beam sweep based on channel information. However, prior art of record fails to disclose either alone or in combination the details of scanning at least one radio beam of a cell for a discovery signal with a scanning periodicity proportional to a transmission periodicity of the discovery signal; detecting a change in the transmission periodicity; and adapting the scanning periodicity according to the change in the transmission periodicity, as claimed in claim 1, in combination with each and every other limitation in the claim. 
Regarding claims 2-6:
Claims 2-6 are allowed as being dependent on claim 1.

	The prior art of record, also does not teach or suggest scanning at least one radio beam of a cell for a discovery signal with a scanning periodicity proportional to a transmission periodicity of the discovery signal; detecting a change in the transmission periodicity; and adapting the scanning periodicity according to the change in the transmission periodicity as recited in claim 7 for the same reason stated in claim 1 above.
Regarding claims 8-13:
Claims 8-13 are allowed as being dependent on claim 7.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Zhou et al. US 2019/0215123; He et al. US 2018/0219596; Axnas et al. US 2017/0251441; and Tenny et al. US 2017/0181017.
	
	
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JANICE N TIEU whose telephone number is (571)270-1888.  The examiner can normally be reached on Monday-Friday 9:00-5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sam Ahn can be reached on (571) 272-3044.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/JANICE N TIEU/Primary Examiner, Art Unit 2633